Citation Nr: 0216190	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






REMAND

The appellant had a period of active duty for training 
(ACDUTRA) from June 1981 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

After the appellant testified before a member of the Board in 
March 1998, the case was remanded in May 1998.  In October 
2002 he was notified that the Board no longer employed the 
member of the Board who presided at the hearing in March 1998 
and that he had the right to another hearing before a member 
of the Board.  When asked to clarify whether he desired 
another hearing, he responded by indicating that he desired a 
videoconference hearing before a member of the Board.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO schedule a video-conference 
hearing for the appellant in accordance 
with the docket number of his appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


